internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 7-plr-128847-00 date february legend a a b c d e plr-128847-00 f trust b c_corporation x d state y e corporation f dear sir or madam we received your letter dated date requesting a ruling under sec_1235 of the internal_revenue_code this letter responds to your request the information submitted and the representations made are summarized as follows on a a b c d e and f individually grantor collectively grantors formed the trust a and b are co-trustees of the trust each grantor transferred to the trust without consideration all his or its interest in certain patent applications which have been or will be filed with the united_states patent office the various patents complement each other the trust has b subtrusts each subtrust contains the patents or interests in patents assigned to the trust by the grantor who is the beneficiary of the subtrust the trustee is required to distribute to each grantor all of the net_income ie royalties minus administration_expenses of the respective grantor’s subtrust within c days after receipt of payments from the licensee plr-128847-00 the trust agreement provides that the purpose of the trust including the subtrusts is to control the exploitation of the patents and after administration_expenses and other required_payments as set forth in the trust agreement to distribute the royalties received from licensing the patents the trust is only to enter into exclusive license agreements that conform to sec_1_1235-2 of the income_tax regulations to ensure that the royalties received by the trust which are allocable to individual grantors qualify for capital_gain treatment under sec_1235 of the internal_revenue_code sec_1 of the trust agreement provides that only the grantors may contribute additional assets to the trust which assets when contributed shall be added to the respective contributing grantor’s subtrust sec_1 of the trust agreement provides that e a and others are entering into a loan agreement dated a which sets forth certain financial obligations of e to a and corporation e obligations until such time as all of the e obligations are paid in full e shall not be a trustee of the trust and shall only have a vote on x matters as one of the b grantors who will decide all matters by a vote of a majority in number sec_1 of the trust agreement provides generally that the trust is irrevocable and shall not be altered amended or revoked by any person and except on final termination or dissolution of the trust no part of the assets of the trust shall revert to any grantor at any time or under any circumstances the trust may be altered amended or revoked only by a vote as set forth in sec_1 of the trust agreement provided that any alteration or amendment which diminishes a grantor’s rights as a beneficiary in the trust must be approved in writing in advance by such grantor beneficiary sec_2 of the trust agreement provides that on termination and liquidation of the trust the intellectual_property assigned to the trust by e shall be distributed to e and the grantors of subtrusts no d - b shall receive their interests in the intellectual_property they contributed to the trust sec_4 of the trust agreement provides that the trust has been accepted by the trustee in state and shall be construed under the laws of state the federal and state courts having jurisdiction in the county of y shall be the appropriate venue for any and all actions or disputes arising out of or in connection with the interpretation or enforcement of the trust agreement in e a and b began contract negotiations with corporation on f a and b entered into an agreement with corporation the agreement included an exclusive license to make use and sell the inventions for royalties set forth in the agreement the allocation of relative values to the various patents was the result of arm’s length negotiations between the grantors themselves and between corporation and the trustees on behalf of the grantors plr-128847-00 you have requested a ruling that royalties received by each grantors who is an individual from the exclusive license with corporation to make use and sell the patents the grantor transferred to the trust will be treated by the grantor individually as capital_gain under sec_1235 sec_301_7701-1 of the procedure and administration regulations provides that the internal_revenue_code prescribes the classification of various organizations for federal tax purposes whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the internal_revenue_code such as sec_860a addressing real_estate mortgage investment conduits remics provides for special treatment of that organization sec_301_7701-2 provides that for purposes of sec_301_7701-2 and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 provides that except as provided in sec_301_7701-3 unless the entity elects otherwise a domestic eligible_entity is a a partnership if it has two or more members or b disregarded as an entity separate from its owner if it has a single owner sec_301_7701-4 provides that in general the term trust as used in the internal_revenue_code refers to an arrangement created either by will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules provided in chancery or probate courts usually the beneficiaries of such a_trust do no more than accept the benefits thereof and are not the voluntary planners or creators of the trust arrangement however the beneficiaries of such a_trust may be the persons who create it and it will be recognized as a_trust under the internal_revenue_code if it was created for the purpose of protecting or conserving the trust property for beneficiaries who stand in the same relation to the trust as they would if the trust had been created by others for them generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_1235 provides that a transfer other than by gift inheritance or devise of property consisting of all_substantial_rights_to_a_patent or an undivided_interest therein which includes a part of all such rights by any holder shall be considered the plr-128847-00 sale_or_exchange of a capital_asset held for more than year regardless of whether or not payments in consideration of the transfer are- payable periodically over a period generally coterminous with the transferee’s use of the patent or contingent on productivity use or disposition of the property transferred sec_1235 b provides that for purposes of sec_1235 the term holder means any individual whose efforts created the property sec_1_1235-2 of the income_tax regulations provides that the term holder means any individual whose efforts created the patent property and who would qualify as the original and first inventor or joint inventor within the meaning of title of the united_states_code sec_1_1235-2 provides that although a partnership cannot be a holder each member of a partnership who is an individual may qualify as a holder as to his share of a patent owned by the partnership for example if an inventor who is a member of a partnership composed solely of individuals uses partnership property in the development of his invention with the understanding that the patent when issued will become partnership property each of the inventor’s partners during this period would qualify as a holder if in this example the partnership were not composed solely of individuals nevertheless each of the individual partners’ distributive shares of income attributable to the transfer of all substantial rights to the patent or an undivided_interest therein would be considered proceeds from the sale_or_exchange of a capital_asset held for more than year based on the information submitted and the representations made we conclude that the trust is not a_trust under sec_301_7701-4 because its primary purpose is not protecting and preserving the trust property for beneficiaries who cannot share in the discharge of this responsibility but rather it is to exploit the patents jointly through the licensing agreement and after payment of certain expenses to distribute the royalties to the grantors under sec_1 of the trust agreement the grantors generally retain the right to vote on all trust matters by a majority vote further the trust is not subject_to special treatment under the code therefore the trust is classified as a business_entity under sec_301_7701-2 because the trust has more than one member it will be classified as a partnership for federal tax purpose if it does not elect otherwise based on the information submitted and the representations made we also conclude that provided the trust does not elect to be treated as other than a partnership and also provided that the other requirements of sec_1235 are satisfied each of the individual partners’ distributive shares of income attributable to the transfer of all substantial rights to the patents held by the partnership or an undivided_interest in the patents held by the partnership will be considered proceeds from the sale_or_exchange of a capital_asset held for more than year plr-128847-00 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent joseph h makurath senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries sincerely yours
